    Case: 1:17-cr-00420-DAP Doc #: 426 Filed: 07/13/20 1 of 4. PageID #: 2870




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


   UNITED STATES OF AMERICA,
                                                     )
                        Plaintiff,                   ) CASE NO: 1:17-cr-420
                                                     )
           v.                                        ) Judge Dan Aaron Polster
                                                     )
   DEMOND STEELE,                                    ) OPINION AND ORDER
                                                     )
                        Defendant.                   )
                                                     )

        Before the Court is Defendant Demond Steele’s Motion for Compassionate Release, Doc

#: 422. For the following reasons, Steele’s Motion is DENIED.

   I.      Background

        Steele pleaded guilty to conspiracy to possess with intent to distribute and to distribute

heroin in violation of 21 U.S.C. § 846 and subsequently was sentenced to 60 months in the custody

of the Bureau of Prisons. Doc. #: 282. Steele currently is held at Federal Medical Center Devens

(“FMC Devens”) and has an expected release date of July 29, 2023.

        Steele first filed a motion for compassionate release on June 3, 2020. Doc #: 421. The Court

appointed a Federal Public Defender who, on July 9, 2020, filed an amended Motion for

Compassionate Release. Doc #: 422.




                                                 1
     Case: 1:17-cr-00420-DAP Doc #: 426 Filed: 07/13/20 2 of 4. PageID #: 2871




    II.      Discussion

          A. Exhaustion

          The statute which authorizes compassionate release, 18 U.S.C. § 3582(c)(1), contains an

exhaustion requirement. This exhaustion requirement mandates that a defendant first ask the

Bureau of Prisons (“BOP”) to bring a motion for compassionate release on his or her behalf. 18

U.S.C. § 3582(c)(1). A defendant may then file a motion for compassionate release with a court

after:

           [T]he defendant has fully exhausted all administrative rights to appeal a failure of
          the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
          30 days from the receipt of such a request by the warden of the defendant’s
          facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).

          Steele satisfied this exhaustion requirement. He submitted a request for sentence

modification to the Warden of FMC Devens, which was denied on May 18, 2020. Doc #: 422-1.

Thus, more than 30 days clearly lapsed between the time the request was made and July 9, 2020,

when the present Motion was filed.

          B. Merits

          Under § 3582(c)(1)(A)(i), to grant a sentence modification, a court must find: (1)

extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is not a

danger to the safety of any other person or the community, and (3) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Hardin, Case

No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).




                                                    2
     Case: 1:17-cr-00420-DAP Doc #: 426 Filed: 07/13/20 3 of 4. PageID #: 2872




         Here, the only relevant category is the fourth category, labeled “other reasons.”1 Id. at 8.

To determine whether other reasons warrant sentence modification, the Court considers whether:

(1) the defendant is at high risk of having grave complications should he contract COVID-19, and

(2) the prison where the defendant resides has a severe COVID-19 outbreak. Id.

        The Court is not confident that Steele’s circumstances present extraordinary and

compelling reasons for a sentence modification. The Court is satisfied that Steele is at high risk of

having grave complications should he contract COVID-19. Among other illnesses, Steele has end-

stage renal disease requiring hemodialysis and hypertension, which The Centers for Disease

Control and Prevention list as risk-factors.2 But FMC Devens has only nine confirmed COVID-19

cases.3 The Court is not confident that nine confirmed COVID-19 cases, especially in a medical

center presumably well-equipped to treat ill inmates, warrants compassionate release.

        Regardless of whether Steele’s circumstances present extraordinary and compelling

reasons for a sentence modification, he is not entitled to compassionate release because the

reduction is not appropriate considering the sentencing factors located at 18 U.S.C. § 3553(a). A

court must already consider these factors when sentencing a defendant. Upon a motion for

compassionate release, a court must determine whether the changed circumstances cause the

§ 3553(a) factors to be weighed differently. Generally, the § 3553(a) factors favor release when a



1
  Steele also argues that he is entitled to release under the category labeled “medical condition.” Doc #: 422. This
category is not used to consider motions based on COVID-19. See Hardin, 2020 U.S. Dist. LEXIS 90855, at *8. To the
extent Steele asks the Court to apply the medical condition category without considering COVID-19, Steele’s
request is meritless because he fails to show that end-stage kidney failure substantially diminishes his ability to
provide self-care within FMC Devins, a medical facility where he is provided medications and regular dialysis.
2
  The CDC provides that people with chronic kidney disease are at increased risk of severe illness from COVID-19
and that people with hypertension might be at increased risk of severe illness from COVID-19. People of Any Age
with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
precautions%2Fgroups-at-higher-risk.html (last visited 7/13/2020).
3
  COVID-19 Cases, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited 7/13/2020).

                                                         3
     Case: 1:17-cr-00420-DAP Doc #: 426 Filed: 07/13/20 4 of 4. PageID #: 2873




high-risk defendant being held in a prison experiencing a severe COVID-19 outbreak has less than

a year of their sentence remaining. Hardin, Case No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855,

at 10. Here, Steele has more than three years remaining on a sentence imposed for a very serious

crime – trafficking in heroin. Thus, the § 3553(a) factors do not support granting compassionate

release.

   III.      Conclusion

          For the above reasons, Steele’s Motion, Doc #: 422, is DENIED.




          IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster July 13, 2020___
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                4
